DETAILED ACTION
This Office action is in response to the amendment filed on May 5, 2021.
Claims 1-6, 9-16, and 19-26 are pending.
Claims 1, 10, 11, and 19-24 have been amended.
Claims 7, 8, 17, and 18 have been canceled.
Claims 23-26 have been added.
Claims 1-6, 9-16, and 19-26 are allowed and will be renumbered as 1-22 in the patent.
The 35 U.S.C. § 112(b) rejections of Claims 21 and 22 are withdrawn in view of Applicant’s amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on October 2, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,474,499 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this Examiner’s amendment was given in an interview with Jeffrey Tracey (Reg. No. 63,848) on May 17, 2021.

The application has been amended as follows:

AMENDMENTS TO THE SPECIFICATION
Please amend page 1, lines 5 and 6 of the specification as follows:

The present application is a continuation of U.S. Patent Application No. 15/726,726 (now U.S. Patent No. 10,474,499) filed on October 6, 2017, the contents of which are hereby incorporated by reference.

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 05/05/2021), please amend Claims 1, 10, 11, and 19-24 as follows:

1. (Currently Amended) A computer system for allocating a resource associated with a root node, the computer system comprising:
a processor;
a communications module coupled to the processor;
a storage module coupled to the processor; and

obtain resource distribution data, wherein the resource distribution data indicates a proportional distribution of resources among one or more descendant nodes of a child node of the root node;
allocate the resource associated with the root node to the one or more descendant nodes of the child node by:
determining a total amount of resources allocated to the child node,
based on the resource distribution data, allocating respective portions from the total amount of resources allocated to the child node to the one or more descendant nodes of the child node, wherein allocating the resource to the one or more descendant nodes of the child node includes updating a hierarchical model of resource distributions based on the resource distribution data, and
automatically generating reports for the one or more descendant nodes of the child node based on the hierarchical model of resource distributions; and
detect a resource change in the one or more descendant nodes of the child node and, in response to detecting the resource change in the one or more descendant nodes of the child node, update the hierarchical model of resource distributions to include the resource change.

2. (Original) The computer system of claim 1, wherein determining the total amount of resources allocated to the child node comprises:


3. (Original) The computer system of claim 1, wherein the resource is a computing resource associated with the root node.

4. (Original) The computer system of claim 3, wherein the resource is one or more of a processing resource or a memory resource.

5. (Original) The computer system of claim 1, wherein the instructions, when executed by the processor, further cause the computer system to perform error checking on the resource distribution data.

6. (Original) The computer system of claim 5, wherein performing error checking on the resource distribution data comprises determining that the resource distribution data provides a complete assignment of resources.

7. (Canceled)

8. (Canceled)

9. (Original) The computer system of claim 1, wherein the resource is a tradeable object.

10. (Currently Amended) The computer system of claim 1, wherein the automatically generated reports indicate tax liabilities associated with the one or more descendant nodes of the child node.

11. (Currently Amended) A method for allocating a resource associated with a root node, the method comprising:
obtaining resource distribution data, wherein the resource distribution data indicates a proportional distribution of resources among one or more descendant nodes of a child node of the root node;
allocating the resource associated with the root node to the one or more descendant nodes of the child node by:
determining a total amount of resources allocated to the child node,
based on the resource distribution data, allocating respective portions from the total amount of resources allocated to the child node to the one or more descendant nodes of the child node, wherein allocating the resource to the one or more descendant nodes of the child node includes updating a hierarchical model of resource distributions based on the resource distribution data, and
automatically generating reports for the one or more descendant nodes of the child node based on the hierarchical model of resource distributions; and
detecting a resource change in the one or more descendant nodes of the child node and, in response to detecting the resource change in the one or more descendant nodes of the child node, updating the hierarchical model of resource distributions to include the resource change.

12. (Original) The method of claim 11, wherein determining the total amount of resources allocated to the child node comprises:
obtaining child node resource allocation data from a storage module, wherein the child node resource allocation data defines a relative amount of a pool of resources to be allocated to the child node.

13. (Original) The method of claim 11, wherein the resource is a computing resource associated with the root node.

14. (Original) The method of claim 13, wherein the resource is one or more of a processing resource or a memory resource.

15. (Original) The method of claim 11, further comprising performing error checking on the resource distribution data.

16. (Original) The method of claim 15, wherein performing error checking on the resource distribution data comprises determining that the resource distribution data provides a complete assignment of resources.

17. (Canceled)

18. (Canceled)

19. (Currently Amended) The method of claim 11, wherein the automatically generated reports indicate tax liabilities associated with the one or more descendant nodes of the child node.

20. (Currently Amended) A non-transitory computer-readable storage medium storing instructions that, when executed by a processor of a computer system, cause the computer system to:
obtain resource distribution data, wherein the resource distribution data indicates a proportional distribution of resources among one or more descendant nodes of a child node of a root node;
allocate a resource associated with the root node to the one or more descendant nodes of the child node by:
determining a total amount of resources allocated to the child node,
based on the resource distribution data, allocating respective portions from the total amount of resources allocated to the child node to the one or more descendant nodes of the child node, wherein allocating the resource to the one or more descendant nodes of the child node includes updating a hierarchical model of resource distributions based on the resource distribution data, and
automatically generating reports for the one or more descendant nodes of the child node based on the hierarchical model of resource distributions; and
resource change in the one or more descendant nodes of the child node and, in response to detecting the resource change in the one or more descendant nodes of the child node, update the hierarchical model of resource distributions to include the resource change.

21. (Currently Amended) The computer system of claim 1, wherein the instructions, when executed by the processor, further cause the computer system to:
detect availability of a new resource, removal of an existing resource, or a change in a total amount of an existing resource and, in response to detecting availability of the new resource, removal of the existing resource, or the change in the total amount of the existing resource, update the hierarchical model of resource distributions.

22. (Currently Amended) The method of claim 11, further comprising:
detecting availability of a new resource, removal of an existing resource, or a change in a total amount of an existing resource and, in response to detecting availability of the new resource, removal of the existing resource, or the change in the total amount of the existing resource, updating the hierarchical model of resource distributions.

23. (Currently Amended) The computer system of claim 1, wherein allocating respective portions from the total amount of resources allocated to the child node to the one or more descendant nodes of the child node 



25. (Previously Presented) The computer system of claim 1, wherein automatically generating reports for the one or more descendant nodes of the child node includes automatically generating reports only for leaf nodes that do not have descendants.

26. (Previously Presented) The method of claim 11, wherein automatically generating reports for the one or more descendant nodes of the child node includes automatically generating reports only for leaf nodes that do not have descendants.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “automatically generating reports for the one or more descendant nodes of the child node based on the hierarchical model of resource distributions; and detect a resource change in the one or more descendant nodes of the child node and, in response to detecting the resource change in the one or more descendant nodes of the child node, update the 
The closest cited prior art, the combination of US 2013/0326064 (hereinafter “Gulati”), US 2012/0054721 (hereinafter “Dadiomov”), and US 2016/0196168 (hereinafter “Koizumi”), teaches providing quality of service (QoS) for clients running on host computers to access a common resource uses a resource pool module and a local scheduler in at least one of the host computers. However, the combination of Gulati, Dadiomov, and Koizumi fails to teach “automatically generating reports for the one or more descendant nodes of the child node based on the hierarchical model of resource distributions; and detect a resource change in the one or more descendant nodes of the child node and, in response to detecting the resource change in the one or more descendant nodes of the child node, update the hierarchical model of resource distributions to include the resource change” as recited in independent Claims 1, 11, and 20; and as pointed out by the Applicant’s remarks/arguments on page 9 to page 11 of the Remarks (received on 05/05/2021).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191